Maletz, Judge:
The protests enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, as follows:
1. That the merchandise marked “A” and initialed JFJ LM (Import Specialist’s Initials) by Import Specialist James F. Jedlicka, Louis E. Manget (Import Specialist’s Name) on the invoices covered by protests and entries enumerated on Schedule “A” attached hereto and made a part hereof was assessed with duty at the rate of 50% ad valorem under Item 711.86, TSUS, and is claimed dutiable at 12% ad valorem under Item 712.50, TSUS.
2. That said merchandise consists of electrical measuring, checking or analyzing instruments or apparatus, which depend for their operation upon an electrical phenomenon which varies according to the factor to be ascertained, and parts of said instruments which are not specifically provided for elsewhere in the Tariff Schedule, which instruments and parts are not described under Items 712.05 through 712.27.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated on .Schedule “A” attached hereto and made a part hereof be submitted on this stipulation, said protests being limited to the merchandise marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the collector and to establish the proper classification, as claimed by the plaintiff, to be under item 712.50, Tariff Schedules of the United States, as electrical instruments, other, and parts thereof, dutiable at 12 percent ad valorem.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.